I should like first of all, Mr. President, to offer you, on behalf of my delegation, our warmest congratulations on your election to the important post of President of the twenty-ninth session of the General Assembly. That choice is o^ particular significance to my delegation: first, because you represent Algeria, a country with which Niger has for many centuries enjoyed relationships of friendship and cooperation and, secondly, because your personal qualities and complete understanding of international problems are a sure guarantee that this Assembly's work will be fruitful.
211.	I also wish to associate my country and my delegation with the well-deserved congratulations ad-dressed to Mr. Leopoldo Benites, the representative of Ecuador, who presided over the work of the twenty- eighth session with remarkable skill and courtesy.
212.	I likewise wish to express to the Secretary- General, Mr. Kurt Waldheim, the great confidence my country feels in having him conduct the affairs of our Organization. His recent journey to the drought- stricken Sahelian countries and his swift and timely action in both the Middle East and the Mediterranean area are, for my Government, further demonstrations of his constant interest in the grave problems that regularly afflict our world.
213; I should like, first, to address the delegation of Honduras and to offer the full sympathy of the Government and people of Niger because of the catastrophe that has so cruelly struck that country. The people of Niger, who have just suffered through six years of natural disaster, feel for that reason particularly close to the people of Honduras and have no difficulty in understanding the impact of that catastrophe and, above all, the difficulties it has caused in their attempts to rehabilitate their national economy.
214.	On behalf of the Supreme Military Council and the Government of the Republic of Niger, I should like to voice here the satisfaction I feel at the admission to this Organization of the People's Republic of Bangladesh. My country is most gratified at the decision taken by the General Assembly. We are deeply convinced that the admission of the People's Republic of Bangladesh to the United Nations will help prevent any new war in the Indian subcontinent and, consequently, will further the strengthening of international peace and security.
215.	My delegation likewise welcomes the admission of Grenada to the great family of the United Nations. The presence of Grenada among us is added proof that our Organization is becoming truly universal.
216.	Another great source of satisfaction to my delegation is the admission of the sister Republic of Guinea- Bissau to full membership in the United Nations. My country has special reasons for considering its admission as an historic event. In our view, it is the culmination of many years of struggle against colonialism. The brilliant victory that the people of Guinea- Bissau has just won honors not only all the peoples of Africa, but also ail men who reject the domination of one people by another.
217.	It is for this reason that l wish to assure the delegation of Guinea-Bissau of the high esteem felt by the people of Niger for the people of their country, a people that has shown exemplary courage and unshakable tenacity. Amilcar Cabral, a hero who has become a legend throughout all of Africa, will remain forever graven in our memories. Now, as his country achieves independence, it is with great emotion that we recall the immense sacrifice of that valiant son of Africa.
218.	My delegation followed with particular attention the statement delivered from this rostrum by Mr. Mario Soares, the Minister for Foreign Affairs of Portugal, specifically when he said:
"With respect to the other Territories, in accordance with the declaration made during the visit of Secretary-General Kurt Waldheim to Lisbon, Portugal has solemnly reaffirmed what its constitutional laws already guarantee: that it fully recognizes the right of peoples to self-determination and independence. Portugal is therefore ready to apply the United Nations decisions to that effect, reaffirming also the fulfillment of its obligations arising from Chapter XI of the United Nations Charter and General Assembly resolution 1514 (XV), which contains the Declaration on the Granting of Independence to Colonial Countries and Peoples, as well as resolutions referring to Territories under Portuguese administration." [2239th meeting, para. 116.]
219.	May I most heartily welcome this new unequivocal position that at once does honor to those who hold it and to the new Portugal as a whole. The Government of Niger is reconsidering its relations with the new Government of Portugal. In so doing, we realize we can help speed up the process of decolonization.
220.	The example of firmness set by the new Portugal in respect of recent events in Mozambique should serve to inspire those who claim that nothing can be done in Rhodesia. Many problems of Africa could thus find solutions in keeping with the aspirations of the oppressed peoples.
221.	I take this opportunity to pay a warm tribute to the freedom fighters, to all those who have given their lives, to all those who are still stubbornly fighting so that their peoples may finally regain their dignity and freedom.
222.	That part of the African continent unfortunately still remains the scene of massacres, imprisonments and harassments of all sorts inflicted on populations that have already suffered so greatly. The policy of apartheid, so often denounced here and elsewhere, is a defiance hurled in the face of the international community, and of our Organization in particular, by the racist and anachronistic regime of Pretoria and the illegal minority Government of Rhodesia. We are in duty bound to take up that challenge. Thus, my delegation appeals most urgently again to all the Powers that directly or indirectly support those Governments, calling upon them to come to their senses and condemn these racist, colonialist regimes that are justly regarded as historical anomalies. That challenge we shall take up sooner or later, alone or with the understanding or the participation of the international community, even if it means the sacrifice of more African lives.
223.	As regards the sensitive problem of the Spanish Sahara, my delegation has noted with satisfaction and relief the statements made here by the Foreign Ministers of Morocco [2249th meeting] and Mauritania [2251st meeting], two sister African countries interested in the solution to that problem. My delegation is therefore pleased to learn that the present trend is towards arbitration. Niger can only encourage such attitudes where disputes among nations are settled in peace and harmony, particularly disputes among sister African countries. This is fully consistent with African tradition and wisdom.
224.	My country, ever anxious to promote peace in the continent as well as in the world, has set for itself, as a guide-line in its foreign policy: friendship with its immediate neighbors, non-interference in the internal affairs of other States, non-alignment vis-a-vis all blocs and the establishment of friendly relations with all peace- and justice-loving countries. Thus, in the Ave months since the National Army took command in my country, the new Government, as one of its tasks, is determined to strengthen its friendly and good- neighborly relations with the countries around it.
Because the people of Niger have no warlike designs on its neighbors and that it does not consider any of them to be an enemy, the Government of Niger has denounced all defense agreements linking it with other countries and has condemned the stationing of any foreign troops in other countries.
225.	Likewise, the new Government of my country, as part of its policy to establish friendly relations with all peace- and justice-loving countries, has decided to normalize its relations with the People's Republic of China and the Democratic People's Republic of Korea, which are countries that have always fought for the emancipation of peoples oppressed by imperialism and colonialism. Within this framework the policies of my country will be to extend a hand, without any exception, to all those who, through their international attitudes, share our ideals of peace, equality and co-operation.
226.	Our concern to maintain peace in the world and our concern for peaceful coexistence, prompt us to view with some anxiety the recent developments in Cyprus which are an additional source of tension amongst the major Powers.
227.	We are pleased here to pay a particular tribute to the Secretary-General of our Organization, whose efforts have led the two Cypriot communities to start talks, the only means in our opinion, here or elsewhere, to find a just and equitable solution to any dispute. Also, we should like to extend our warm congratulations to all who have given substantial humanitarian aid to the Cypriot communities.
228.	We fervently hope that Cyprus will find peace in harmony and that this will take place in the enlightened self-interest of the Cypriot people as a whole. To this end we would express the hope that the leaders of the two communities will continue their dialog with the assistance of the Secretary-General of the United Nations, in keeping with resolution 361 (1974), adopted by the Security Council on 30 August.
229.	As regards Korea, my country fully supports all efforts exerted by both parties to settle peacefully their conflict free from all pressure or foreign intervention. Foreign intervention in some countries is still present in our minds and reminds us that the desire for hegemony and interference are the main source of conflicts in today's world.
230.	My country is now more than ever before convinced that the principle of non-interference in the internal affairs of other countries should be the corner-stone of the foreign policy of all the States of the inter-national community. The disturbances in South-East Asia is a striking example of this interference. All the hopes born of the Viet Nam agreements remain, regrettably, unfulfilled. Viet Nam and Cambodia, for instance, continue to suffer as they have been suffering for decades, and look to the international community for more co-operation and peace than armaments.
231.	While there are still trouble spots on the inter-national arena, we nevertheless remain optimistic. Indeed, we are pleased and reassured that detente has become a reality among parties to conflict. We should like, however, to reaffirm our unfailing support for the cause of the Arab nation, because we are firmly convinced that a just and durable peace will prevail in the Middle East only if Israel abandons its expansionist policy and withdraws from the occupied Arab territories, in accordance with the provisions of Security Council resolution 242 (1967) of 22 November 1967.
232.	My delegation will of course also support any resolution which recognizes the Palestinian people's inalienable right to self-determination and the recovery of all the territories of which they have been dis-possessed.
233.	While my country is generally concerned with the maintenance of peace in the world, its greatest concern is none the less the many problems of development. Priority naturally goes to the relentless struggle that the Supreme Military Council has decided to wage to assist the populations that have been victims of the drought. For us it is first and foremost a matter of eliminating all the after-effects of this disaster, which has so severely struck our country, using our own resources and those that international solidarity is good enough to make available to us.
234.	Niger has just suffered the most terrible of natural disasters. The drought has lasted six long years. It has killed 80 per cent of the country's livestock. It has prevented all harvests for six years. It has burnt pastureland and young trees. It has lowered the water-table to a depth which could never have been imagined. Trees are dead; men and cattle, when possible, have fled. The sands of the desert have swept over vast areas. My country is slowly drying up, whereas elsewhere deserts are greening. The people of Niger, so proud and so dignified, are compelled to await a generous gesture from their brothers in the international community.
235.	We are determined never to have to witness this humiliating spectacle again. The events of April 1974 are in keeping with that decision. Our economy, which has been shattered, must be rebuilt and the Supreme Military Council is tackling this colossal task with an awareness of the scanty resources of the country and the amount of the international assistance necessary for it to succeed in this huge task. It can rely on its voluntarily mobilized popular masses to achieve precise objectives. That is the price we must pay for national reconstruction. However, it will take time and will require technical and financial assistance from the international community.
236.	May I take this opportunity to thank all the friendly countries, national and international organizations, public and private, that have shown concern for the fate of the Sahelian countries. Their immediate response to the food shortage has been deeply appreciated by our people. It is on behalf of those people, who during the last year have at last found reason to hope again, thanks to the rain that is now falling there, that I express my profound gratitude.
237.	That food assistance should continue, and we are grateful to those countries which, within their agricultural policies, have considered expanding their aid. Our populations still need it, for it is not possible, even with a year's sustained efforts, to remedy the cumulative effects of a long drought that has sown devastation, misery and death everywhere.
238.	Over and above food assistance, we should thoroughly reappraise the problem. To eat fish is all very well and good, but to learn how to fish is to ensure one's future and independence and to regain one's dignity. My Government earnestly hopes that the economic reconstruction program for the Sahelian countries will be studied with interest by all those with the means to participate.
239.	We do not underestimate the seriousness of the economic difficulties that have been plaguing the world for some time now. But the energy crisis must not become a pretext for ignoring our cause. We are feeling the effects of inflation even more keenly; and this inflation is due solely to the lopsided policy of economic expansion needlessly pursued by certain Governments. The increase in the prices of raw materials, wrongly labeled as an evil, is merely incidental. Indeed, it is a welcome happenstance in fact in that it has curbed the constant widening of the gap between the developed countries and those of the third world. Some were getting rich at the expense of the weakest. The restoration of the balance should not open the way for blackmail or for justification of the negative attitudes which some have been tempted to take. There are historical responsibilities that one cannot evade without running the risk of being discredited.
240.	I cannot conclude this statement without mentioning the Third United Nations Conference on the Law of the Sea and the World Population Conference. My country is a land-locked one. Nevertheless, it has an even greater interest than others in everything that concerns the problems of the law of the sea. For us the sea is a link between continents and people; it is also a source of new resources for mankind. The most technically and technologically developed countries should renounce the appropriation of its resources, and no longer, in the name of a pseudo-right of force, take what belongs to all. Indeed, we cannot shut our eyes to the scandal that is brewing and that is likely to occur next year in Geneva. That scandal would lie in finding ourselves powerless, at the end of this twentieth century, to prevent a partition of the sea that would permit only the countries capable of engaging in the exploitation of its resources to benefit therefrom. Raw materials are far from being inexhaustible, and no one can assume the right to monopolize the common heritage of mankind.
241.	My delegation suggests that the resources of the sea, when they are part of the common heritage, should be set aside, all proceeds therefrom to go into a development fund for the benefit of the most impoverished countries. We are convinced that the resources of the sea-bed can well serve to help countries out of their underdevelopment rather than to widen still further the gap in the living standards dividing the industrialized countries and those of the third world.
242.	As for the World Population Conference, held in Bucharest, my Government is of the view that the population growth on our planet vis-a-vis the growth in food resources is actually only a subject of concern for a few Malthusians who tremble at the idea of losing the insolent material comforts that they cannot do without. Such thinking is likely to have an adverse effect on development assistance. My country is convinced that man, while not necessarily a sacred being among other creatures, should continue to be the main object of care from his society. There is global development and selective development. Family planning programs can be envisaged only at a relatively high level of living. Why not give everyone -every couple- on earth the hope of developing, understanding and choosing?
243.	In conclusion, let me express all the faith and hope that my country places in our Organization in its efforts to ensure the maintenance of peace on our planet and to promote co-operation among all nations of the world. But everyone in this Assembly is aware of the threats to this fragile peace and this co-operation that has not yet found its true path. The arms race is a real peril which we cannot forget and which must constantly be dendUnced. It compromises the development of our countries by diverting vast resources to hastening the apocalypse; it makes peace more remote when selfish interests are at stake, when the fate of humankind remains subject to the will of certain Powers, unless wisdom can prevail to halt this frenzied race immediately and destroy the existing arms stockpiles.
244.	Those, in brief, are the few thoughts that my Government has charged me to put forward at this twenty-ninth session of the General Assembly.
